             Case 1:19-cv-03287-JMF Document 37 Filed 10/10/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK,

                                       Plaintiff,
-against-
                                                             No. 19 Civ. 003287 (JMF)
ANDREW WHEELER, in his official capacity as
Administrator of the United States Environmental
Protection Agency, and the UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY,

                                       Defendants.



     STIPULATION AND ORDER REGARDING ATTORNEYS’ FEES AND COSTS

           WHEREAS, on April 12, 2019, plaintiff State of New York (“Plaintiff”) filed the

complaint in this action against defendants United States Environmental Protection Agency and

Andrew Wheeler, Administrator (“Defendants” and, together with Plaintiff, the “Parties”);

           WHEREAS, the Final Judgment and Permanent Injunction of this Court filed July 25, 2019

(ECF No. 33), awarded Plaintiff its costs of litigation, including reasonable attorney’s fees, in an

amount to be fixed upon Plaintiff’s application, and the Order filed July 25, 2019 (ECF No. 32),

directed the parties to confer in an effort to resolve or narrow any disputes regarding the extent of

Plaintiff’s entitlement to costs and attorney’s fees, and provided a deadline of October 15, 2019,

for Plaintiff to file an application with respect to any remaining disputes; and

           WHEREAS, the Parties seek to resolve Plaintiff’s claim for attorney’s fees on the terms

provided herein, to avoid unnecessary and expensive litigation and without any admission of law

or fact.

           NOW, THEREFORE, Plaintiff and Defendants, without any admission of fact or law,

agree as follows:
            Case 1:19-cv-03287-JMF Document 37 Filed 10/10/19 Page 2 of 3



       1.       As soon as practicable, the United States shall pay $36,500.00 to plaintiff State of

New York by electronic funds transfer pursuant to instructions provided by counsel for Plaintiff.

Counsel for Defendants shall notify counsel for Plaintiff in writing when the payment has been

made. Such payment, upon receipt in full, releases the United States, including Defendants, from

any claims regarding fees and costs that Plaintiff has asserted or could have asserted under any

provision of law in connection with this litigation as of the date of entry of this Stipulation. Should

the United States fail to make timely payment in full within 120 days of entry of this Order, the

Plaintiff may return to the Court to seek enforcement of this Order, including any additional costs

or fees associated with said enforcement.

       2.       Any obligations of the United States to obligate or expend funds under this Order

are subject to the availability of appropriated funds in accordance with the Anti-Deficiency Act,

31 U.S.C. §§ 1341-44 and 1511-19, and any other applicable provision of law. No provision of

this Stipulated Order shall constitute or be construed as a commitment or requirement that the

United States obligate or pay funds in contravention of said Anti-Deficiency Act or any other

applicable provision of law.

       3.       The undersigned representatives of each party certify that they are fully authorized

by the party or parties they represent to consent to the entry of this Stipulation.




                                                  2
       Case 1:19-cv-03287-JMF Document 37 Filed 10/10/19 Page 3 of 3




ON BEHALF OF DEFENDANTS EPA AND ANDREW WHEELER, ADMINISTRATOR:


Dated: October 10, 2019           GEOFFREY S. BERMAN
                                  United States Attorney


                            By:
                                  WITASHAW.TELEANU
                                  Assistant United States Attorney
                                  United States Attorney's Office
                                  Southern District of New York
                                  86 Chambers Street
                                  New York, New York 10007
                                  natasha.teleanu@usdoj.gov
                                  (212) 637-2528


ON BEHALF OF PLAINTIFF STATE OF NEW YORK:



Dated: October 10, 2019           LETITIA JAMES
                                  ATTORNEY GENERAL OF NEW YORK

                                   ~ : ,
                            By:
                                  MICHAEL MYERS
                                  MORGAN A. COSTELLO
                                  CLAIBORNEE. WALTHALL
                                  Assistant Attorneys General
                                  Office of the New York State Attorney General
                                  Environmental Protection Bureau
                                  The Capitol
                                  Albany, New York 12224
                                  claiborne.walthall@ag.ny.gov
                                  (518) 776-2380



SO ORDERED on this_         October
                10th day of _ _ _, 2019.




HON. JESSE M. FURMAN
UNITED STATES DISTRJCT JUDGE

                                     3
